





Exhibit 10.2(s)


Schedule A
Notice of Option Grant

Participant:        [●]
Company:        Anthem, Inc.
Notice:
You have been granted the following nonqualified stock option to purchase shares
of common stock of the Company in accordance with the terms of the Plan and the
attached Nonqualified Stock Option Award Agreement.

Plan:    Anthem Incentive Compensation Plan
Grant:            Grant Date:  [●]            
Option Price per Share: $[●]            
Number of Shares under Option:  [●]


Exercisability:
Subject to the terms of the Plan and this Agreement, your Option will become
exercisable on and after the dates indicated below as to the number of Shares
set forth below opposite each such date, plus any Shares as to which your Option
could have been exercised previously but was not so exercised.



Shares
Date
 
 
 
 
 
 
 
 
 
 
 
 



In the event that a Change of Control (as defined in the Plan) occurs before
your Termination, your Option will remain subject to the terms of this
Agreement, unless the successor company does not assume your Option. If a
successor company does not assume your Option, then your Option shall become
fully exercisable immediately prior to the Change of Control.
Expiration Date:
Your Option will expire ten years from the Grant Date, subject to earlier
termination as set forth in the Plan and this Agreement.

Rejection:
If you do not want to accept your Option, please return this Agreement, executed
by you on the last page of this Agreement, at any time within sixty (60) days
after the Grant Date to Anthem, Inc., 120 Monument Circle, Indianapolis, Indiana
46204, Attention: Stock Administration. Do not return a signed copy of this
Agreement if you accept your Option. If you do not return a signed copy of this
Agreement within sixty (60) days after the Grant Date, you will have accepted
your Option and agreed to the terms and conditions set forth in this Agreement
and the terms and conditions of the Plan.






--------------------------------------------------------------------------------







Nonqualified Stock Option Award Agreement


This Nonqualified Stock Option Award Agreement (this “Agreement”) dated as of
the Grant Date (the “Grant Date”) set forth in the Notice of Option Grant
attached as Schedule A hereto (the “Grant Notice”) is made between Anthem, Inc.
(the “Company”) and the Participant set forth in the Grant Notice. The Grant
Notice is included in and made part of this Agreement.
1.    Grant of the Option. Subject to the provisions of this Agreement and the
provisions of the Plan, the Company hereby grants to the Participant, pursuant
to the Plan, the right and option (the “Option”) to purchase all or any part of
the number of shares of common stock of the Company (“Shares”) as set forth in
the Grant Notice at an Option Price (“Option Price”) per share and on the other
terms as set forth in the Grant Notice. This Option is intended to be a
nonqualified stock option for federal income tax purposes.


2.
Method of Exercise of the Option.



(a)    The Participant may exercise the Option, to the extent then exercisable,
by delivering a notice to the Company’s captive broker in a form specified or
accepted by the captive broker, specifying the number of Shares with respect to
which the Option is being exercised.


(b)    At the time the Participant exercises the Option, the Participant shall
pay the Option Price of the Shares as to which the Option is being exercised and
applicable taxes (i) in United States dollars by personal check, bank draft or
money order; (ii) subject to such terms, conditions and limitations as the
Compensation Committee of the Board of Directors of the Company (“Committee”)
may prescribe, by tendering (either by actual delivery or attestation)
unencumbered Shares previously acquired by the Participant having an aggregate
Fair Market Value at the time of exercise equal to the total Option Price of the
Shares for which the Option is so exercised; (iii) subject to such terms,
conditions and limitations as the Committee may prescribe, a cashless
(broker-assisted) exercise that complies with all applicable laws; or (iv) by a
combination of the consideration provided for in the foregoing clauses (i), (ii)
and (iii).


3.    Termination. The Option shall terminate upon the Participant’s Termination
for any reason and no Shares may thereafter be purchased under the Option except
as provided below. Notwithstanding anything contained in this Agreement, the
Option shall not be exercisable after the Expiration Date.


(a)    Retirement. If the Participant’s Termination is due to Retirement (for
purposes of this Agreement, defined as the Participant’s Termination after
attaining age fifty-five (55) with at least ten (10) completed years of service
or after attaining age sixty-five (65)), the Option shall continue to become
exercisable according to the schedule set forth in the Grant Notice; provided
that the Option shall terminate on the five-year anniversary of the date of the
Participant’s Retirement but not later than the Expiration Date noted on the
attached Schedule A; provided, further, that if the Participant’s Termination is
due to Retirement during the calendar year of the Grant Date, the Option shall
be immediately terminated on a pro-rata basis, measured by the number of
completed full months in that calendar year during which the Participant was
employed by the Company or an Affiliate (e.g., if the Participant’s Retirement
occurs in September, 33.3% (or 4/12) of the Option shall be immediately
terminated), and the non-terminated portion of the Option shall continue to
become exercisable according to the schedule set forth in the Grant Notice.1 
(b)    Death and Disability. If the Participant’s Termination is due to the
Participant’s death or Disability (for purposes of this Agreement, as defined in
the applicable Anthem Long-Term Disability Plan), the Option shall immediately
become fully exercisable and shall terminate on the five-year anniversary of the
date of such Termination but not later than the Expiration Date noted on the
attached Schedule A.    
(c)    Termination without Cause. Unless Section 3(e) is applicable, if the
Participant’s Termination is by the Company or an Affiliate without Cause (for
purposes of this Agreement, defined as a violation
__________________________
1 This retirement provision is deleted in non-annual retention grants.






--------------------------------------------------------------------------------







of “conduct” as such term is defined in the Anthem HR Corrective Action Policy
and if the Participant participates in the Anthem, Inc. Executive Agreement Plan
(the "Agreement Plan"), the Key Associate Agreement or the Key Sales Associate
Agreement also as defined in that plan or agreement) or voluntarily by the
Participant, the Option, to the extent exercisable as of the date of such
Termination, shall thereafter only be exercisable for a period of ninety (90)
days from the date of such Termination., but not later than the Expiration Date
noted on the attached Schedule A.
(d)    Cause. If the Participant’s Termination is for Cause, even if on the date
of such Termination the Participant has met the definition of Retirement or
Disability, then the portion of the Option that has not been exercised shall
immediately terminate.
(e)    Termination after Change in Control. If after a Change in Control the
Participant’s Termination is (i) by the Company or an Affiliate without Cause or
(ii) if the Participant participates in the Executive Agreement Plan, by the
Participant for Good Reason (as defined in the Executive Agreement Plan), the
Option shall immediately become fully exercisable and shall terminate on the
five-year anniversary of the date of such Termination but not later than the
Expiration Date noted on the attached Schedule A.
(f)    Termination Without Cause or for Good Reason - Cigna Corporation
Acquisition. Unless section 3(d) is applicable, and notwithstanding any other
provisions of this Agreement to the contrary, if the Participant’s job level is
E/M 15 or above or ES/MS 3 or above at the time of the grant and at the HSR
Approval Date (as defined in this subsection), this Section shall apply for the
period beginning on the date that certain Agreement and Plan of Merger among
Anthem, Anthem Merger Sub Corp., and Cigna Corporation dated as of July 23, 2015
(the “Merger Agreement”) is approved under the Hart-Scott-Rodino Antitrust
Improvements Act of 1976 in accordance with Section 3.1(c)(iii)(A) of the Merger
Agreement (the “HSR Approval Date”) and ending on the earlier of (1) the third
anniversary of the “Closing Date” as defined in the Merger Agreement or (2) the
date the acquisition of Cigna Corporation is terminated (the “Cigna Integration
Period”). If, during the Cigna Integration Period, the Participant’s Termination
is either (A) by the Company or an Affiliate without Cause or (B) by the
Participant for Good Reason (as defined in the Executive Agreement Plan),
provided that for clause (B), the Participant participates in the Executive
Agreement Plan as of the HSR Approval Date, the following shall occur depending
on whether or not the Participant meets the requirements of Retirement as set
forth in Section 3(a) above at Termination.
(i)    Not Retirement Eligible. If the Participant is not Retirement eligible at
Termination, the Option shall immediately become fully exercisable and shall
remain exercisable for a period of ninety (90) days from the date of the
Participant’s Termination but not later than the Expiration Date noted on the
attached Schedule A.
(ii)    Retirement Eligible. If the Participant is Retirement eligible at
Termination, Section 3(a) above shall apply except that if the Participant’s
Termination is during the calendar year of the Grant Date, Section 3(a) shall
apply without giving effect to the proviso set forth therein.
(g)    Clawback Provision. Notwithstanding any other provisions of this
Agreement to the contrary, in the event that the Participant is a non-executive
participant in the Agreement Plan or is an Executive (as defined by the Company)
at the time of the Participant’s Termination, regardless of whether the
Executive is then a participant in such Agreement Plan, the Option shall
immediately terminate if the Participant breaches any provision of Section 3.6
or 3.10 of the Agreement Plan, in which case the Participant shall be subject to
the “Return of Consideration” provision contained in Section 3.7 of the
Agreement Plan.
4.    Transferability of the Option. The Option shall not be transferable or
assignable by the Participant except as provided in this Section 4 and the
Option shall be exercisable, during the Participant’s lifetime, only by him/her
or, during periods of legal disability, by his guardian or other legal
representative. No Option shall be subject to execution, attachment, or similar
process. The Participant shall have the right to appoint any individual or legal
entity in writing, on a Designation of Beneficiary form as his/her beneficiary
to receive any Option (to the extent not previously terminated or forfeited)
under this Agreement upon the Participant’s death. Such designation under this
Agreement may be revoked by the Participant at any time and a new beneficiary
may be appointed by the Participant by execution and submission to the Company,
or its designee, of a revised Designation of Beneficiary form to this Agreement.
In order to be effective, a designation of beneficiary must be completed by the
Participant on the Designation of Beneficiary form and received by the Company,
or its designee, prior to the date of the Participant’s death. If the




--------------------------------------------------------------------------------





Participant dies without such designation, the Option may be exercised only by
the executor or administrator of the Participant’s estate or by a person who
shall have acquired the right to such exercise by will or by the laws of descent
and distribution.


5.    Taxes and Withholdings. At the time of receipt of Shares upon the exercise
of all or any part of the Option, the Participant shall pay to the Company in
cash (or make other arrangements, in accordance with Article XVIII of the Plan,
for the satisfaction of) any taxes of any kind required by law to be withheld
with respect to such Shares; provided, however, that pursuant to any procedures,
and subject to any limitations as the Committee may prescribe and subject to
applicable law, the Participant may elect to satisfy, in whole or in part, such
withholding obligations by (a) withholding Shares otherwise deliverable to the
Participant pursuant to the Option (provided, however, that the amount of any
Shares so withheld shall not exceed the amount necessary to satisfy required
Federal, state, local and non-United States withholding obligations using the
minimum statutory withholding rates for Federal, state, local and/or non-U.S.
tax purposes, including payroll taxes, that are applicable to supplemental
taxable income) and/or (b) tendering to the Company Shares owned by the
Participant (or the Participant and the Participant’s spouse jointly) based, in
each case, on the Fair Market Value of the Shares on the payment date as
determined by the Committee. Any such election made by the Participant must be
irrevocable, made in writing, signed by the Participant, and shall be subject to
any restrictions or limitations that the Committee, in its sole discretion,
deems appropriate.
6.    No Rights as a Shareholder. Neither the Participant nor any other person
shall become the beneficial owner of the Shares subject to the Option, nor have
any rights to dividends or other rights as a shareholder with respect to any
such Shares, until the Participant has actually received such Shares following
the exercise of the Option in accordance with the terms of the Plan and this
Agreement.
7.    No Right to Continued Employment. Neither the Option nor any terms
contained in this Agreement shall confer upon the Participant any express or
implied right to be retained in the employment or service of the Company or any
Affiliate for any period, nor restrict in any way the right of the Company,
which right is hereby expressly reserved, to terminate the Participant’s
employment or service at any time with or without Cause. The Participant
acknowledges and agrees that any right to exercise the Option is earned only by
continuing as an employee of the Company or an Affiliate at the will of the
Company or such Affiliate, or satisfaction of any other applicable terms and
conditions contained in the Plan and this Agreement, and not through the act of
being hired, being granted the Option or acquiring Shares hereunder.


8.    The Plan. This Agreement is subject to all the terms, provisions and
conditions of the Plan, which are incorporated herein by reference, and to such
regulations as may from time to time be adopted by the Committee. Unless defined
herein, capitalized terms are as defined in the Plan. In the event of any
conflict between the provisions of the Plan and this Agreement, the provisions
of the Plan shall control, and this Agreement shall be deemed to be modified
accordingly. The Plan and the prospectus describing the Plan can be found on the
Company’s HR intranet. A paper copy of the Plan and the prospectus shall be
provided to the Participant upon the Participant’s written request to the
Company at Anthem, Inc., 120 Monument Circle, Indianapolis, Indiana 46204,
Attention: Corporate Secretary, Shareholder Services Department.


9.
Compliance with Laws and Regulations.

(a)    The Option and the obligation of the Company to sell and deliver Shares
hereunder shall be subject in all respects to (i) all applicable Federal and
state laws, rules and regulations and (ii) any registration, qualification,
approvals or other requirements imposed by any government or regulatory agency
or body which the Committee shall, in its discretion, determine to be necessary
or applicable. Moreover, the Option may not be exercised if its exercise, or the
receipt of Shares pursuant thereto, would be contrary to applicable law. If at
any time the Company determines, in its discretion, that the listing,
registration or qualification of Shares upon any national securities exchange or
under any state or Federal law, or the consent or approval of any governmental
regulatory body, is necessary or desirable, the Company shall not be required to
deliver any certificates for Shares to the Participant or any other person
pursuant to this Agreement unless and until such listing, registration,
qualification, consent or approval has been effected or obtained, or otherwise
provided for, free of any conditions not acceptable to the Company.
(b)    The Shares received upon the exercise of the Option shall have been
registered under the Securities Act of 1933 (“Securities Act”). If the
Participant is an “affiliate” of the Company, as that term is defined in Rule
144 under the Securities Act (“Rule 144”), the Participant may not sell the
Shares received except in compliance with Rule 144. Certificates representing
Shares issued to an “affiliate” of the Company may bear a legend setting forth




--------------------------------------------------------------------------------





such restrictions on the disposition or transfer of the Shares as the Company
deems appropriate to comply with Federal and state securities laws.
(c)    If at the time of exercise of all or part of the Option, the Shares are
not registered under the Securities Act, and/or there is no current prospectus
in effect under the Securities Act with respect to the Shares, the Participant
shall execute, prior to the delivery of any Shares to the Participant by the
Company pursuant to this Agreement, an agreement (in such form as the Company
may specify) in which the Participant represents and warrants that the
Participant is purchasing or acquiring the shares acquired under this Agreement
for the Participant's own account, for investment only and not with a view to
the resale or distribution thereof, and represents and agrees that any
subsequent offer for sale or distribution of any kind of such Shares shall be
made only pursuant to either (i) a registration statement on an appropriate form
under the Securities Act, which registration statement has become effective and
is current with regard to the Shares being offered or sold, or (ii) a specific
exemption from the registration requirements of the Securities Act, but in
claiming such exemption the Participant shall, prior to any offer for sale of
such Shares, obtain a prior favorable written opinion, in form and substance
satisfactory to the Company, from counsel for or approved by the Company, as to
the applicability of such exemption thereto.
10.    Notices. All notices by the Participant or the Participant’s assignees
shall be addressed to Anthem, Inc., 120 Monument Circle, Indianapolis, Indiana
46204, Attention: Stock Administration, or such other address as the Company may
from time to time specify. All notices to the Participant shall be addressed to
the Participant at the Participant’s address in the Company's records.


11.    Other Plans. The Participant acknowledges that any income derived from
the exercise of the Option shall not affect the Participant’s participation in,
or benefits under, any other benefit plan or other contract or arrangement
maintained by the Company or any Affiliate.


12.    Recoupment Policy for Incentive Compensation. The Company's Recoupment
Policy for Incentive Compensation, as may be amended from time to time, shall
apply to the Option, any Shares acquired upon exercise of the Option and any
profits realized from the sale of such Shares to the extent that the Participant
is covered by such policy. If the Participant is covered by such policy, the
policy may apply to recoup the Option, any Shares acquired upon exercise of the
Option or profits realized from the sale of Shares previously covered by the
Option either before, on or after the date on which the Participant becomes
subject to such policy.






ANTHEM, INC.


By:        ______________________________
Printed:        Jose Tomas2 
Its:        EVP & Chief Human Resources Officer
Anthem, Inc.




I DO NOT accept this Option:


Signature:    _________________________________
Date_______________________________


Printed Name:    _________________________________












_____________________________
2 Grants to Mr. Tomas are signed by Joseph R. Swedish, Chairman, President &
CEO.




